Caton, C. J. This work was done under a contract void by the statute of frauds. And the question is whether Swanzey could insist upon the violation of the terms of such a contract, as a defense to the action. Upon this there can be no reason to doubt, when the character of such a contract is considered. It will be found that executory contracts are only avoided by the statute of frauds; executed contracts never. A parole contract which that statute requires to be in writing is as good as any when performed, or while being performed, or when partly performed, so far as the performance goes. Suppose this man had worked the whole year, no one will deny that he would be entitled to the wages fixed by the contract, and no more. The same measure of compensation must satisfy him for the time he did work. Suppose he had agreed to work five years for Swanzey for nothing, but just for the love of it, while he would not be bound to work a day under such a contract, yet if he worked six months or a year under it he would have to be content with the pleasure of the exercise for his compensation. Here was a contract that he should work one year for so much money. Till that service was performed he was entitled to no pay. Whatever he did under that contract must be controlled by its terms. He worked a portion of the time and quit, without a cause. By the terms of the contract under which he did the work he is entitled to no pay. While he agreed to work for nothing he cannot change his mind and go for a quantum meruit. He was not bound to work under the contract a single day longer than he pleased. Swanzey could not sue him for a violation of his contract, • which was obnoxious to the statute of frauds. While executory, either party might repudiate it. When executed or so far as executed, it was as valid and binding as if it had been in writing. Thus far we have assumed that Moore quit the service without just cause. This is a question which has hereafter to be settled by a jury under proper instructions. On the former trial the contract proved was that Moore should work for Swanzey for one year if they could agree, and that he quit after working a portion of the year because Swanzey’s son, who acted as Ms agent, had expressed dissatisfaction because Moore and another man had hauled but two loads of hay in a day. In view of this state of facts the appellant asked the court to instruct the jury that the appellee could not manufacture a pretense to disagree with the appellant or his agent, but that he must have had good reason to disagree or become dissatisfied with appellant or his agents, in order to entitle appellee to quit appellant’s service before the expiration of Ms time. This the court refused to give, probably for the reason that it had been already held that the special contract proved was void by the statute of frauds, and that the appellee could recover for the work already done as if there had been no contract, from which position it necessarily resulted that the appellee had a right to quit without cause and when he pleased. We hold differently, and hence the question involved in the instruction became material, for if he quit the service in violation of his contract, he was not entitled to recover for the services already performed. Of the correctness of the instruction we have no doubt. The contract must receive a reasonable and practical construction. Neither party at the time they made the contract contemplated an arbitrary disagreement. A disagreement for reasonable and just cause was undoubtedly intended by the parties, and Moore had no right to seek a frivolous pretense for a disagreement. Such a course was a fraud on the agreement. The instruction should have been given. The judgment must be reversed and the cause remanded. Judgment reversed.